PER CURIAM.
The appellant asserts five grounds in support of his argument that his request for postconviction relief should have been granted. We find no merit in any issue raised by the appellant and affirm the trial court’s denial of postconviction relief. However, we find that the State is correct that there is a scrivener’s error in the appellant’s judgment; there is no indication of the basis for the adjudication of guilt. The judgment should show that the appellant was tried and found guilty by a jury. We herewith amend the judgment to correct this error. In all other respects, we affirm.
PARKER, C.J., CAMPBELL, J., and LENDERMAN, JOHN C., Associate Judge, concur.